 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ADAM LAPITZ,                                  CASE NO. C19-1944JLR

11                               Plaintiff,               ORDER REMANDING TO
                   v.                                     STATE COURT
12
            STATE FARM MUTUAL
13
            AUTOMOBILE INSURANCE
14          COMPANY,

15                               Defendant.

16          On January 9, 2020, the court ordered Defendant State Farm Mutual Automobile
17   Insurance Company (“State Farm”) to show cause why the court should not remand this
18   matter to King County Superior Court for lack of subject matter jurisdiction. (See 1/9/20
19   Order (Dkt. # 10).) State Farm asserts that the court’s subject matter jurisdiction is based
20   on diversity of citizenship under 28 U.S.C. § 1332. (See Not. of Removal (Dkt. # 1) at
21   2-3.) The court questioned, however, whether the lawsuit implicates more than
22   $75,000.00 and ordered State Farm to “demonstrate by a preponderance of the evidence


     ORDER - 1
 1   that the amount in controversy in this case exceeds $75,000.00, exclusive of interest and

 2   costs, under 28 U.S.C. §1332(a).” (See 1/9/20 Order at 3-4.)

 3          On January 17, 2020, State Farm responded that it “has no knowledge of

 4   plaintiff’s alleged injuries and damages” beyond what is included in Plaintiff Adam

 5   Lapitz’s complaint. (Resp. to OSC (Dkt. # 11) at 2.) As State Farm did in its notice of

 6   removal, State Farm points out that Mr. Lapitz’s complaint alleges that “[b]ecause the

 7   at-fault driver is under-insured, Defendant STATE FARM ‘steps into the shoes’ of the

 8   under-insured driver, and thus is liable for Plaintiff’s injuries and damages up to the

 9   amount of the policy limits.” (See id. at 1-2 (citing Compl. (Dkt. 1-3) ¶ 4.13).) But as

10   the court noted in its order to show cause, the fact that the complaint alleges that State

11   Farm is liable “up to” the limits of a $250,000.00 policy is not evidence that more than

12   $75,000.00 is actually in controversy. (See 1/9/20 Order at 3-4.)

13          The only new facts that State Farm cites in its response to the order to show case

14   indicate that (1) State Farm has already paid $10,000.00 in insurance proceeds to Mr.

15   Lapitz under a different policy, (2) Mr. Lapitz settled with the under-insured driver for

16   $25,000.00, and (3) Mr. Lapitz’s vehicle sustained $26,612.69 in damages and was

17   totaled. (See Resp. to OSC at 1-2; Missen Decl. (Dkt. # 12) ¶¶ 2-4.) These facts are

18   insufficient to show “‘by the preponderance of the evidence, that the amount in

19   controversy exceeds’ the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

20   LLC v. Owens, 574 U.S. 81, 88 (2014) (quoting 28 U.S.C. § 1446(c)(2)(B)). Thus,

21   especially in light of the fact that the “[t]he removal statute is strictly construed, and any

22   doubt about the right of removal requires resolution in favor of remand,” Moore-Thomas


     ORDER - 2
 1   v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009), the court concludes that

 2   State Farm has not carried its removal burden. 1

 3          For those reasons, the court REMANDS this matter to the King County Superior

 4   Court. The court further ORDERS that:

 5          1.      All further proceedings in this case are REMANDED to the Superior Court

 6                  for King County in the State of Washington;

 7          2.      The Clerk shall send copies of this order to all counsel of record for all

 8                  parties;

 9          3.      Pursuant to 28 U.S.C. § 1447(c), the Clerk shall mail a certified copy of the

10                  order of remand to the Clerk for the Superior Court for King County,

11                  Washington;

12          4.      The Clerk shall also transmit the record herein to the Clerk of the Court for

13                  the Superior Court for King County, Washington;

14   //

15   //

16   //

17   //

18   //

19

20          1
              The court also rejects State Farm’s request for a “conditional remand.” (See Resp. to
     OSC at 3.) State Farm has not cited any authority for the proposition that the court has authority
21
     to “reserv[e] State Farm’s rights to future removal should plaintiff determine his claim exceeds
     $75,000.” (See id.) State Farm, like all litigants, may remove only in compliance with the
22   removal statute and this court’s limited jurisdiction. See 28 U.S.C. § 1446.


     ORDER - 3
 1        5.     The parties shall file nothing further in this matter and instead are instructed

 2               to seek any further relief to which they believe they are entitled from the

 3               courts of the State of Washington; and

 4        6.     The Clerk shall CLOSE this case.

 5        Dated this 28th day of January, 2020.

 6

 7                                                   A
                                                     JAMES L. ROBART
 8
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
